Citation Nr: 1317717	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  08-29 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for pneumonia.

2.  Entitlement to service connection for strabismus and presbyopia.

3.  Entitlement to service connection for high glucose in the blood.

4.  Entitlement to service connection for tobacco use.

5.  Entitlement to service connection for alcohol consumption.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for a cracked tooth.

8.  Entitlement to service connection for glaucoma.

9.  Entitlement to an initial disability rating greater than 30 percent for a limb movement disorder, also claimed as a left arm disorder.

10.  Entitlement to an initial disability rating greater than 20 percent for cervical strain.

11.  Entitlement to an initial disability rating greater than 10 percent for residuals of a right ankle sprain. 

12.  Entitlement to an initial disability rating greater than 10 percent for residuals of an acromioclavicular joint separation of the right shoulder.

13.  Entitlement to an initial disability rating greater than 10 percent for exotosis of the left distal clavicle.  

14.  Entitlement to an initial disability rating greater than 10 percent for recurrent chest pain/costochondritis.

15.  Entitlement to an initial compensable disability rating for loss of sense of smell.

16.  Entitlement to an initial compensable disability rating for loss of sense of taste.

17.  Entitlement to an initial compensable disability rating for genital herpes.

18.  Entitlement to an initial compensable disability rating for genital warts.

19.  Entitlement to service connection for a bilateral inguinal hernia disability, to include abdominal pain and numbness, and hernia-related scars.

20.  Entitlement to service connection for hypertension.

21.  Entitlement to service connection for scarring on the left kidney, post left urethral reimplantation.   

22.  Entitlement to service connection for fecal incontinence.

23.  Entitlement to service connection for a disability of the right great toe.

24.  Entitlement to an initial disability rating greater than 20 percent for benign prostatic hypertrophy.

25.  Entitlement to an initial disability rating greater than 10 percent for degenerative joint disease of the left knee.

26.  Entitlement to an initial disability rating greater than 10 percent for post-surgical degenerative joint disease of the right knee.

27.  Entitlement to a separate initial disability rating greater than 10 percent for non-scar residuals of a giant cell tumor of the left great toe tendon sheath.

28.  Entitlement to an initial compensable disability rating for chronic rhinosinusitis.

29.  Entitlement to service connection for non-scar pathology of the right ring finger.

30.  Entitlement to an initial disability rating greater than 10 percent for generalized anxiety disorder.

31.  Entitlement to higher initial disability ratings for all service-connected scars, to include right knee scars with skin irritation, right ring finger scar with skin irritation, laceration scar on scalp with skin irritation, lower lip scar, and left knee scar with skin irritation.

32.  Entitlement to an initial compensable disability rating for skin tags and moles.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from July 1983 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) from RO decisions dated in May 2007, August 2007, September 2008, April 2009, and February 2011.  The Veteran presented sworn testimony in support of his claim during a hearing held in Washington DC before the undersigned Veteran's Law Judge in March 2013.  The Veteran filed appeals to many issues.  In March 2013, the undersigned, the Veteran, and his representative underwent a detailed review of what issues the Veteran was appealing to the Board and what issues the Veteran was not appealing to the Board (as requested by the Veteran's representative in order to insure that the Board focused on the issues the Veteran wished fully addressed at this time).

The issues of entitlement to service connection for joint pathology of the right ring finger, entitlement to an initial disability rating greater than 10 percent for generalized anxiety disorder, and of higher disability ratings for all service-connected scars, to include right knee scars with skin irritation, right ring finger scar with skin irritation, laceration scar on scalp with skin irritation, lower lip scar, left great toe surgical scars, and left knee scar with skin irritation are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  During the March 2013 hearing on appeal, the Veteran withdrew his appeals for entitlement to service connection for pneumonia, strabismus and presbyopia, high glucose in the blood, tobacco use, alcohol consumption, bilateral hearing loss, a cracked tooth, glaucoma; entitlement to a disability rating greater than 30 percent for a limb movement disorder, greater than 20 percent for cervical strain, greater than 10 percent for residuals of a right ankle sprain, greater than 10 percent for residuals of an acromioclavicular joint separation of the right shoulder, greater than 10 percent for exotosis of the left distal clavicle, greater than 10 percent for recurrent chest pain/costochondritis; and a compensable disability rating for loss of sense of smell, loss of sense of taste, genital herpes, and genital warts.

2.  The Veteran's bilateral inguinal hernia disability was initially manifested after service, and no connection to service is shown.  

3.  Hypertension was not initially manifested during service, and no connection to service is shown.

4.  A left kidney infection occurred during the Veteran's childhood; the kidney remained stable throughout service, with no aggravation; no current impairment related to the scarring is shown.

5.  The Veteran does not carry a current diagnosis of fecal incontinence.

6.  A current disability involving the right great toe is not shown.

7.  The Veteran's predominant symptom of prostatic hypertrophy is urinary frequency; he reports that he needs to urinate every one to two hours during the day and during the night. 

8.  Degenerative joint disease in each knee is manifested by noncompensable limitation of motion, limitation of function and pain.  

9.  A separate disability rating for impairment other than the surgical scar residuals of the left great toe would be inappropriate.

10.  The Veteran's nasal passages are not now obstructed; and prior to the September 2007 surgery involving nasal septoplasty, resection of the left concha bullosa, and a bilateral inferior turbinate reduction, the obstruction was less than 50 percent on both sides.  

11.  The Veteran does not have incapacitating episodes of sinusitis; he does not have three or more non-incapacitating episodes per year, and has not had such throughout the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of the appeals for entitlement to service connection for pneumonia, strabismus and presbyopia, high glucose in the blood, tobacco use, alcohol consumption, bilateral hearing loss, a cracked tooth, glaucoma; entitlement to a disability rating greater than 30 percent for a limb movement disorder, greater than 20 percent for cervical strain, greater than 10 percent for residuals of a right ankle sprain, greater than 10 percent for residuals of an acromioclavicular joint separation of the right shoulder, greater than 10 percent for exotosis of the left distal clavicle, greater than 10 percent for recurrent chest pain/costochondritis; and a compensable disability rating for loss of sense of smell, loss of sense of taste, genital herpes, and genital warts have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  Service connection for a bilateral inguinal hernia disability is not warranted.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2012).

3.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

4.  Service connection for scarring on the left kidney is not warranted.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2012).

5.  Service connection for fecal incontinence is not warranted.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

6.  Service connection for a disability of the right great toe is not warranted.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

7.  A disability rating greater than 20 percent for benign prostatic hypertrophy is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 (2012).

8.  Disability ratings greater than 10 percent for degenerative joint disease of the left knee and a separate 10 percent rating for degenerative joint disease of the right knee are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2012).

9.  A separate compensable disability rating for non-scar residuals of the left great toe surgery is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.14, 4.40, 4.45, Part 4 (2012).

10.  A compensable disability rating for rhinosinusitis is not warranted at any point during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Codes 6502, 6513, 6523 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeals involving the first eighteen issues reflected on the title page during the hearing on appeal in March 2013.  Review of the hearing transcript reveals that a large portion of the hearing was devoted to identifying the particular issues the Veteran desired to pursue, versus the ones he was satisfied with.  A detailed review of this was undertaken at hearing with the Veteran's representative in full agreement.

The Veteran's sworn testimony in this regard has been reduced to writing and incorporated into his claims file.  Regarding these issues, there is simply no case or controversy at issue.  At hearing, the Veteran clearly indicated that he was not appealing those issues.  Thus, there remain no allegations of errors of fact or law for appellate consideration as to these eighteen issues.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.

Service connection claims

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in the line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When a chronic disease such as hypertension or arthritis becomes manifest to a degree of 10 percent within one year of the veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).   Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b) ; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Thus, establishing service connection on a secondary basis requires competent evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present.  38 U.S.C.A. §§ 1110, 1131.  The Court has interpreted the requirement of current disability thus:

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to disease or injury in service, service connection requires competent medical evidence of a current related disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).  However, the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Bilateral inguinal hernia disability

Early service treatment records reflect that the Veteran provided a history of having had a left inguinal hernia repair in 1983 prior to his entrance onto active duty.  In 1985, he was evaluated for symptoms which were initially viewed as either a left hernia recurrence or a left variocele.  After further diagnostic evaluation, he then underwent surgery for a left variocele in 1985.  Evaluations for possible hernia in 1988 and 1992 were negative.  The report of a May 2006 pre-discharge VA genitourinary examination reflects no complaints or findings indicative of inguinal hernias, or any type of pre-hernia condition.  

During the hearing on appeal, the Veteran testified that the hernia symptoms had a sudden onset approximately eight months after his discharge, when he woke up in the middle of the night, feeling as though someone had kicked him in the testicles.  A June 2007 computed tomography scan revealed the presence of bilateral inguinal hernias.  In July 2007, a year after his discharge from service, the Veteran underwent bilateral inguinal hernia repair.  The report of this surgery reflects that significant scarring from the 1983 surgery was present in the left inguinal area.  He now appears to have multiple complications from the hernia surgery, to include pain.  He asserts that the hernias must have been present during service, although they did not become symptomatic until after service.  

Upon review, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hernias.  Although the Veteran was evaluated for possible left inguinal hernias during service, such evaluations were negative.  Also negative was the urological evaluation performed in conjunction with the Veteran's discharge from service.  

In other words, the record simply does not contain support for the Veteran's assertion that his sudden-onset hernia symptoms in 2007 had actually been present, but asymptomatic, during service.  There is also no indication that the 2007 post-service left inguinal hernia represented a recurrence of the 1983 pre-service left inguinal hernia.  The appeal must therefore be denied.

Hypertension

The Veteran contends that he was treated for hypertension in 2001.  

In June 2001, the Veteran underwent a thorough cardiac work-up after experiencing chest pain severe enough to cause him to report to the Emergency Room.  No hypertension was identified during this work-up, although his blood pressure increased upon exercise stress testing.  E-mail correspondence among the various physicians involved in this work-up reveals their assessment that they "doubt" he had any coronary disease.  The eventual assessment was that the veteran was having stress-related chest pain.  He was given a temporary prescription for blood pressure medication, to take on an as-needed basis.  After nuclear stress testing was deemed to reflect an essentially normal cardiac status, a diagnosis of costochondritis was rendered.  It does not appear that the blood pressure prescription was ever renewed.  After appropriate treatment, it appears that the costochondritis resolved as well.

Review of the Veteran's recent, post-service medical treatment reports shows no diagnosis or treatment for high blood pressure.  During a May 2006 pre-discharge VA examination, his blood pressure was 105/75.  In February 2008, his blood pressure was measured as 150/104.  In November 2008, it was 116/76.  

During the hearing on appeal, there was some suggestion that the Veteran has hypertension secondary to his service-connected anxiety.  However, absent a diagnosis of hypertension, further inquiry into this theory of entitlement is unnecessary.

Although the Veteran experienced a cardiac scare in service, the service treatment records reflect that a thorough medical evaluation revealed no significant cardiac problems and no hypertension.  Many of the Veteran's symptoms were eventually attributed to the unrelated costochondritis.  The Veteran's blood pressure was within normal limits upon discharge from service.  He is not currently prescribed medication for the control of high blood pressure, and does not carry a diagnosis of hypertension.  

The preponderance of the evidence is against the claim.  Absent a current disability of hypertension at this time, or a disability at any point during the appeal period, service connection is not warranted.  

Scarring on left kidney

The Veteran has provided a history of having a kidney infection at age five.  

A cystourethroscopy was performed to evaluate a history of hematuria in January 2006.  The report of this procedure reflects that all findings were within normal limits.  The urethra and outlet, and the bladder were all within normal limits.  The physician noted the report of a computed tomography scan which demonstrated multiple scars within the upper and lower poles of the left kidney which were "probably compatible with prior pyelonephritis."  The report of the scan itself reflects the additional information that "no acute process [was] seen."  The report of a May 2006 pre-discharge VA examination indicates that the Veteran had a left urethra re-implantation for left ureteral reflux as a child.  He also has a long standing micro hematuria.  The examiner noted that the scarring on the left kidney was consistent with the reflux into the left renal unit.  A September 2008 magnetic resonance imaging study revealed cortical thinning of the left kidney, which was deemed "likely due to previous reflux and/or infection."  

It does not appear that the Veteran has any actual impairment associated with the cortical scarring on his left kidney, as there is no indication that the Veteran has decreased kidney functioning.  

Even assuming for purposes of this decision that the scarring does indeed represent a "disability", there does not appear to be any nexus to service.  The infection occurred when he was a child long before service.  During the hearing on appeal, the Veteran testified that he was followed throughout childhood and adolescence for any ill effects related to the infection.  He also testified that the matter was thoroughly investigated by the Army medical staff prior to his induction into service.   He does not assert that any injury or aggravation occurred during service, providing evidence generally against his own claim.

The preponderance of the evidence is against this claim.  No nexus between service and the scarring on the Veteran's left kidney is shown.  The appeal is thus denied.

Fecal incontinence

Service connection for fecal incontinence was denied on the basis that no chronic disability involving incontinence was shown in the evidence of record.  Although the Veteran complained of acute fecal incontinence during service and also complained of constipation during service, there is no indication of a chronic, on-going disability involving fecal incontinence.  Review of an October 2004 gastrointestinal consultation, for instance, reflects that the Veteran had been taking Metamucil for prior complaints of constipation, and was experiencing very soft stools, but not to the point of being diarrheal.  Clinical examination revealed no abnormalities.  He was given a diagnosis of pruiritis ani with no evidence of incontinence and he was advised to discontinue the Metamucil.  

A September 2008 treatment report contains a notation of "history of" "occasional fecal incontinence without knowledge."

While the Board does not doubt the sincerity of the Veteran's statements regarding the problem, at some points, we find that the absence of medical evidence reflecting complaints, treatment, or indeed, a diagnosis of fecal incontinence outweighs the Veteran's assertions as to the extent of this problem or a "disability" for VA purposes (notwithstanding extensive treatment for other problems).  The preponderance of the evidence is against the Veteran's claim and the appeal is denied.

Right great toe
  
The Veteran injured his right great toe during martial arts practice in 1994.  The toe was swollen upon clinical examination.  X-ray studies were negative for fracture, however.  No mention at all of the right toe was made during the Veteran's pre-discharge VA examination.  Upon VA examination in July 2007, no right foot pathology was identified and X-ray findings were within normal limits.  An August 2007 addendum to the examination report confirmed that the right great toe was normal with no residuals of the 1994 injury.  Subsequent VA examination in May 2010 again confirmed no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy, or disturbed circulation in the right foot.  There was active motion in the metatarsophalangeal joint of the right great toe.  Neurological examination of the right lower extremity was normal.  

As set forth above, service connection is only appropriate for cases where injury in service has resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of a present disability there can be no valid claim.  Brammer.  In this particular case, the 1994 injury to the Veteran's right great toe appears to have healed with no identifiable residuals.  The preponderance of the evidence is against the claim.  Absent a current disability involving the right great toe, or a disability at any point during the appeal period, service connection is not warranted.  

Increased rating claims

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that these issues involve the veteran's dissatisfaction with the initial rating for his disabilities assigned following the grant of service connection.  The United States Court of Appeals for Veterans Claims, formerly the Court of Veterans Appeals (Court) has found that there is a distinction between a veteran's disagreement with the initial rating assigned following a grant of service connection, and the claim for an increased rating for a disability in which entitlement to service connection has previously been established.  In instances in which the veteran disagrees with the initial rating, the entire evidentiary record from the time of the veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Because this appeal has been ongoing for a lengthy period of time, and because the level of a veteran's disability may fluctuate over time, the VA is required to consider the level of the veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  In another relevant precedent, the Court noted that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  38 U.S.C.A. § 5110; Hart v. Mansfield, 21 Vet. App. 505 (2007).

Benign prostatic hypertrophy

During the May 2006 pre-discharge VA examination, the Veteran reported nocturia of two to five times a night with daytime frequency every two hours.  

According to the report of a May 2010 VA examination, the Veteran stated he urinates every one to two hours during the day and during the night.  He has problems starting urination and the urine flow is weak, hesitant and with decreased force.  He reported urinary incontinence which requires a pad as often as three times a day, and he also reported that he occasionally will leak in his pants.  

During the hearing, the Veteran contended he often wakes five or more times a night to urinate.  Based upon this fact, he requests a disability rating of 40 percent for his prostatic hypertrophy.  

Although the Veteran's post-service medical treatment reports reflect the diagnosis of benign prostatic hypertrophy, no information regarding urinary frequency or voiding dysfunction are included.  

For instance, the report of a September 2008 urological consultation reflects that he reported difficulty starting and maintaining a urine stream, as well as post-void dribbling.  He did not complain of frequency or significant amounts of dribbling, however.  

Further, it is also noteworthy that the several sleep studies in which he participated for diagnosis and treatment of his sleep apnea contain no reference to frequent waking to urinate, providing highly probative evidence against this claim.

For instance, the report of a March 2007 sleep study reflects that the Veteran slept for 527 minutes out of 599 minutes, undermining his contentions at hearing. 

Pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7527, prostatic hypertrophy is to be rated as voiding dysfunction or urinary tract infection, whichever is predominant.  The Veteran does not assert a problem with urinary tract infection; rather he asserts he needs to urinate frequently.

Under 38 C.F.R. § 4.115a, adjudicators are instructed to rate voiding dysfunction based upon either urine leakage, frequency, or obstructed voiding.

For urine leakage, the minimum 20 percent rating requires the wearing of absorbent materials which must be changed less than 2 times per day.  A 40 percent evaluation contemplates requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  The maximum 60 percent rating contemplates requiring the wearing of an appliance or absorbent materials which must be changed more than 4 times per day.  38 C.F.R. § 4.115a.

The criteria regarding urinary frequency, provide that a 10 percent rating is warranted for daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent rating is warranted for daytime voiding intervals between one and two hours, or awakening to void three to four times per night.  The maximum rating based on urinary frequency is 40 percent, which is assigned for daytime voiding intervals less than one hour, or awakening to void five or more times per night.  38 C.F.R. § 4.115a.

A 10 percent rating is warranted for obstructed voiding with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of:  (1) post void residuals greater than 150cc; (2) uroflowmetry showing markedly diminished peak flow rate (less than 10cc/sec); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A 30 percent rating is warranted where there is urinary retention requiring intermittent or continuous catheterization.  38 C.F.R. § 4.115a.

Of these three groups of criteria, it would appear that the Veteran's predominant symptom is urinary frequency.  Because he is already rated as 20 percent disabled for this problem, and he does not require catheterization for obstructed voiding, applying the criteria for obstructed voiding would not benefit him in any way.  Although he asserts he has urinary leakage, which requires wearing a pad, according to the VA examination report, and/or causes soiled undergarments, according to the hearing testimony, he has not been prescribed pads for this purpose and apparently does not use them regularly.  Based upon his complaints, which are more consistently about frequency and waking up at night, the Board holds that his predominant symptom is the frequency.  

Under these criteria, his reports of urinating every one to two hours during the day and during the night are more nearly analogous to the criteria for the currently-assigned 20 percent disability rating.  In reaching this determination, the Board notes that the Veteran's reports are credible and consistent with the nature of his disability.  However, he may be guilty of some natural exaggeration of his symptomatology in the circumstances of seeking to prove his claim, given that the medical evidence is essentially negative as to the extent of this problem.  

In sum, the preponderance of the evidence is against the award of a disability rating greater than 20 percent for this disability.  

Degenerative joint disease of the left knee and post-surgical degenerative joint disease of the right knee

Historically, the Veteran developed degenerative joint disease affecting both knees during his period of service.  Arthroscopy of the left knee during service revealed chondromalacia.  Arthroscopy of the right knee revealed a microfracture in the patella, which was surgically repaired during the arthroscopy.  He additionally underwent another right knee surgery to accomplish a lateral release.  Degenerative joint disease is confirmed by X-ray.  

Upon pre-discharge VA examination in May 2006, both knees were deemed to be stable.  He had range of motion from 0 to 130 degrees in both knees.  There was no swelling or crepitus.  The Veteran reported symptoms with complete range of motion, and aching in both knees.  He also described worsening symptoms during cold and wet weather.

During May 2010 VA examination, the Veteran described extreme knee pain with walking, getting up from sitting, kneeling, and difficulty walking up stairs.  Upon range of motion testing, his range of knee motion was again 0 to 130 degrees bilaterally.  The report reflects that he had an abnormal, limping gait due to knee pain.  The examiner noted that repetitive range of motion was possible, with no further limitation of motion upon repetition.  The examiner further noted that the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The knee ligaments were all within normal limits for both knees, providing highly probative evidence against this claim. 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a 10 rating is warranted for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Traumatic arthritis is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Limitation of leg flexion that is limited to 45 degrees warrants a 10 percent rating, limitation to 30 degrees warrants a 20 percent rating while limitation to 15 degrees is rated as a maximum 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of leg extension warrants a 10 percent rating when limited to 10 degrees, a 20 percent rating when limited to 20 degrees, a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees and a maximum 50 percent rating when limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

For rating purposes, normal range of motion in a knee joint is zero degrees of extension and 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202  (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5  (1997); 38 C.F.R. § 4.59. 

In this case, although the Veteran has documented degenerative joint disease in both knees, his range of knee motion is nearly normal in both knees.  He has pain upon use.  His knee ligaments are stable.  Because the limitation of motion is noncompensable, a 10 rating is warranted for each knee joint, to be combined, not added under Diagnostic Code 5003.  Although the Veteran's complaints of knee pain and impaired function have increased since the initial grant of service connection, his objective symptom picture has not changed during the time frame that this appeal has remained active.  There is no basis for a higher disability rating, given his symptom picture.  The preponderance of the evidence is thus against the claim for increased ratings for each knee.   

Post-surgical giant cell tumor of the left great toe tendon sheath

A giant cell tumor was surgically removed from the left great toe tendon sheath at the interphalangeal joint in October 2005.  Fortunately, pathology studies revealed the tumor was benign.  He does not require any particular treatment for the toe, but his private medical records reflect that he does wear prescription orthotics.  An October 2006 post-surgical follow-up visit reflects that he had no pain to palpation, normal range of motion and that the flexor tendon was intact.  

Upon VA examination in May 2010, there was no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy or disturbed circulation in the left foot.  There was active motion in the joints of the left great toe.  The examiner noted that the Veteran ambulated with a limp, but attributed the Veteran's altered gait to his knee problems, rather than to his left great toe.  The examiner opined that the Veteran did not require any type of support with his shoes.  Motor function and neurological findings were equal and symmetrical in both feet.  X-ray study of the left foot was interpreted as within normal limits.  During the hearing on appeal, the Veteran testified that he currently has problems with pain, and limited motion of the toe.  

This disability is currently rated for the surgical scar only, as essentially no other impairment has been identified.  Absent any bony pathology shown on X-ray, and absent a diagnosis of joint disease, a rating for joint disease is inappropriate.  Absent any limitation of motion, a rating on that basis is inappropriate also.  There is no neurological involvement, no weakness, no atrophy, and no circulation problems in the foot.  Careful review of the provisions of 38 C.F.R. Part 4, reveals no other basis for rating impairment of the great toe.  

Because the Board has remanded the issue of rating the scar residuals from the Veteran's surgery, below, we will not address the scar aspect of the disability here.  However, given the Veteran's contentions of pain, etc., it is important to confirm that no other, non-scar, disability rating is appropriate for the left great toe surgery residuals.

Even though one injury may potentially be evaluated utilizing several different provisions of the rating schedule, governing regulation provides that that evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  The Court of Veterans Appeals has echoed this principle as follows:  "Implicit within [the language of 38 U.S.C.A. § 1155] is the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  In assigning the proper rating, then the VA must seek to accurately reflect the actual level of impairment arising from a disability.  "The critical element [in determining whether appellant's disabilities may be rated separately] is [whether any] of the symptomatology for any one of these . . . conditions is duplicative of or overlapping with the symptomatology of the other . . . conditions."  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Chronic rhinosinusitis

Service connection for rhinosinusitis with a mildly deviated septum was granted based upon the Veteran's long history of maxillary sinusitis during service.  He underwent several lengthy courses of antibiotics to control this problem during service.  

Since his discharge from service, private medical records reflect complaints of on-going sinus problems, with cold symptoms that were treated with saline rinses, nasal spray, and antibiotics.  Antibiotic treatment for sinusitis more frequently than twice a year is not documented in his post-service medical records, however.

A June 2007 computed tomography scan of the Veteran's sinuses was interpreted as showing mild mucosal thickening in the floors of the maxillary sinuses bilaterally.  Otherwise the paranasal sinuses were clear.  The nasal air passageway was patent.  The diagnostic impression was of mild mucosal inflammatory disease in the maxillary sinuses.  The interpreting radiologist noted that compared to the prior examination performed in April 2006, there had been minimal improvement.  

In September 2007, the Veteran underwent a bilateral endoscopic maxillary antrostomy, a nasal septoplasty, resection of the left concha bullosa, and a bilateral inferior turbinate reduction with coblation.  The report of the surgery reflects no complications.  The tissue pathology report reflects right and left chronic sinusitis with maxed inflammatory infiltrate consisting of lymphocytes, plasma cells and eosinophils.

Endoscopy was performed in December 2007, for purpose of revising some scar tissue and adhesions from prior sinus surgeries.  The physician noted that the Veteran was breathing better after the surgery.  

In August 2008, the Veteran again underwent endoscopy.  The left ethmoid was surgically reduced, "minimally."  Other structures in the area were visualized.  The left anterior nasal cavity was clear.  The superior aspect of the anterior ethmoid cavity was clear.  There was no evidence of active inflammation or infection.  On the right side, the visible portions of the sinuses looked healthy also.  There was no drainage present.  The posterior nasal cavity and nasopharynx were clear.  The physician concluded that the Veteran's symptoms of facial pressure may be related to rhinitis.  He noted that the symptoms were worse when the Veteran wore his CPAP mask for treatment of his sleep apnea, particularly if there was no humidification with the CPAP.  The physician concluded that the Veteran had had a good result from his surgery and that his sinuses were "certainly not involved." 

During the May 2010 VA examination, the veteran reported that he felt his response to the surgery was minimal, in that his condition remained the same.  He stated that he experienced sinus problems which required antibiotic treatment about four times a year, with headaches, pain, and crusting.  He indicated that he had no problems breathing through his nose, and that his sinus infections were not incapacitating.  Upon clinical examination, there was no rhinitis or sinusitis present at that time.

The Veteran testified that he believes he still has impaired breathing.  He stated that he still gets sinus infections but that they are not as severe or as frequent as they were during his active duty service.  He also testified that he does not have incapacitating episodes which require him to stay in bed.  He also explained that he felt he deserved greater compensation because he had suffered with sinusitis for many years during service, but the "thing was never fixed until after I retired.  I had to continue to seek treatment and it was not addressed until post retirement."  

The service connected disability at issue encompasses both nasal septum deviation and sinusitis, and may be rated as either.  Nasal septum deviation is rated under 38 C.F.R. § 4.97, Diagnostic Code 6502, which provides for a 10 percent rating when there is 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  In this case, the Veteran does not have obstruction of his nasal passages.  It does not appear that he had nasal obstruction to this extent prior to his September 2007 surgery either.  Thus, a compensable disability rating is not warranted under this provision for any point in time during the appeal period.

Chronic sinusitis (rated in this case under Code 6513, for maxillary sinusitis) is rated under the General Rating Formula for Sinusitis (General Formula), which provides for a 0 percent rating where the disability is detected by X-ray only.  A 10 percent rating is warranted where there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis.  A 50 percent (maximum) rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A note following the General Formula defines an "incapacitating episode" as one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

Because the veteran does not have incapacitating episodes of sinusitis, a compensable rating could be assigned only for three to six non-incapacitating episodes of sinusitis per year.  Although the Veteran contends, and has testified that he meets these criteria, his voluminous medical records do not bear out his testimony in this regard.  Although he has received antibiotic treatment for sinusitis, it does not appear that he has needed antibiotics with the frequency set forth in the General Rating Formula for Sinusitis.  The Board acknowledges that the Veteran receives medical care from many different and unrelated sources, and that it is possible that incomplete records have been submitted; however, the post-service treatment records available are indeed quite voluminous, and as noted, do reflect some treatment for sinusitis; but they simply do not support the Veteran's contentions that he has more than three non-incapacitating episodes each year.  Therefore, if the Veteran is able to provide additional medical records documenting additional treatment for sinusitis, the VA will be able to assign a staged rating for the time period(s) at issue when a higher frequency of infections are documented.  As the record stands now, however, the preponderance of the evidence is against the assignment of a compensable disability rating for maxillary sinusitis.

The rating schedule provides that bacterial rhinitis with permanent hypertrophy of the turbinates and with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side will be rated as 10 percent disabling.  Bacterial rhinitis with rhinoscleroma is rated as 50 percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 6523.  In this case, however, there is no indication that the Veteran's rhinitis is bacterial in origin.  Furthermore, as discussed above, his nasal passages are not obstructed.  Therefore, this Diagnostic Code is inapplicable.

With respect to the Veteran's contention that he suffered with sinusitis for many years and did not "fix" the problem until after his retirement from service, the Board is sympathetic to his sentiment and his frustration.  However, the purpose of this appeal is to ensure that the most accurate disability rating is assigned for the period of time after his discharge from service.  The VA is essentially responsible for the Veteran's well-being after service; to review his medical condition and treatment during service is outside our purview. 

During the hearing, the Veteran testified that his sense of smell is degraded, and he attributes this decreases sense of smell to his sinusitis.  The Board notes that the Veteran is already in receipt of service connection for loss of his sense of smell, and no active appeal exists as to the disability rating of this issue.  For purposes of efficiency, however, because the Veteran contends the loss of smell is a symptom of his rhinosinusitis we simply observe that 38 C.F.R. § 4.87a, Diagnostic Code 6275 provides a compensable disability rating only for a complete loss of the sense of smell.  As the Veteran does not report a complete loss, no additional compensation is in order for this component of his rhinosinusitis.

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

The Board finds that the schedular evaluations for that service connected disabilities discussed above are adequate for rating, and do indeed reflect the Veteran's level of symptomatology and functional impairment as to the multitude of service connected disabilities which he has.  The anomalies to the schedular criteria are fully discussed and there is no indication that the ratings assigned fail to contemplate the level of disability or symptomatology whatsoever.  For example, the absence of a Diagnostic Code which perfectly describes the Veteran's post-surgical residuals of the giant cell tumor which was removed from his left toe tendon sheath is discussed above.  Also discussed is the fact that he essentially has no disabling residuals from this tumor and its removal which are not encompassed in the rating assigned under the provisions for scars.  Thus, there is no inadequacy in the rating as to this disability.  

Moreover, as evidenced by the record, the Veteran is currently employed and has maintained full-time employment during the course of this appeal.  As such, consideration of a total disability rating based on individual unemployability due to service connected disabilities (TDIU), under 38 C.F.R. § 4.16(a)-(b), is not warranted.  See Jackson v. Shinseki, 587 F.3d 1106  (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This information was provided in letters of February 2008, , prior to the most recent adjudications of the claims.

With regard to the VA examination reports which are of record, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate with regard to the issues decided herein.  The examination reports relied upon herein were predicated on a review of the claims folder and the relevant medical records contained therein; contain a description of the history of the disabilities at issue; and document and consider the Veteran's complaints and symptoms.  The examiners considered the available pertinent evidence of record, and provided a rationale for the opinions rendered, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).

Service treatment records, VA medical records, private treatment reports, retiree service department records, and VA examination reports have been obtained and reviewed in support of the Veteran's claims.  As noted above, the Veteran provided sworn testimony in support of his appeal, and the transcript of this hearing is of record and has been reviewed.

All relevant records and contentions have been carefully reviewed, including all records contained in the Veteran's physical paper file and in his virtual VA electronic file.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matters decided herein.

ORDER

The appeals for entitlement to service connection for pneumonia, strabismus and presbyopia, high glucose in the blood, tobacco use, alcohol consumption, bilateral hearing loss, a cracked tooth, glaucoma; entitlement to a disability rating greater than 30 percent for a limb movement disorder, greater than 20 percent for cervical strain, greater than 10 percent for residuals of a right ankle sprain, greater than 10 percent for residuals of an acromioclavicular joint separation of the right shoulder, greater than 10 percent for exotosis of the left distal clavicle, greater than 10 percent for recurrent chest pain/costochondritis; and a compensable disability rating for loss of sense of smell, loss of sense of taste, genital herpes, and genital warts are dismissed.  

Service connection for a bilateral inguinal hernia disability is denied.

Service connection for hypertension is denied.

Service connection for scarring on the left kidney is denied.

Service connection for fecal incontinence is denied.

Service connection for a disability of the right great toe is denied.

A disability rating greater than 20 percent for benign prostatic hypertrophy is denied.

A disability rating greater than 10 percent for degenerative joint disease of the left knee is denied.

A disability rating greater than 10 percent for post-surgical degenerative joint disease of the right knee is denied.

A separate compensable disability rating for residuals of the Veteran's left great toe surgery is denied.

A compensable disability rating for chronic rhinosinusitis is denied.


REMAND

Non-scar pathology of the right ring finger

A December 2000 emergency room report reflects that the Veteran cut his right ring finger while chopping wood.  Examination revealed a one centimeter laceration on the proximal interphalangeal joint.  Range of motion was full.  No motor or sensory defect was noted.  The cut was sutured and he was given an aluminum finger splint.  Follow-up treatment records show that the Veteran sustained an avulsion fracture of the radial collateral ligament of his right ring finger.  Additionally plain X-ray films were interpreted as showing a loose bone in the proximal interphalangeal joint of the finger.  After a healing period, the sutures were removed and he was given physical therapy exercises to do at home.  

Service connection for the scar on the Veteran's right ring finger was granted effective upon his discharge from service.  The Veteran maintains, however, that he has additional disability in his right ring finger which is not encompassed in the grant of service connection for the scar.  During the hearing on appeal, he contended that he has a separated ligament in the finger which causes instability, limited motion, and difficulty with his grip.  

The Board observes that the contemporaneous diagnosis of an avulsion fracture of the radial collateral ligament does not equate to a "separated ligament" as the Veteran contends.  Generally-accepted medical principles indicate that an avulsion fracture does not involve a total separation of the avulsed part.  Especially in light of the subsequent medical evidence showing no soft tissue abnormality, it would appear that the Veteran may have misunderstood the diagnosis at the time.

Upon examinations in May 2006, prior to his discharge from service; and in June 2010, no limitation of motion or abnormality of the finger was identified.  The June 2010 report specifically indicates that the Veteran had normal range of motion, that repetitive motion was possible, and that there was no additional degree of limitation upon repetition.  The examiner further specified that the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  X-ray studies of the right hand were interpreted as showing no evidence of fracture or other significant bone or soft tissue abnormality.  

At a later point in the 2010 examination report, however, the examiner noted that the Veteran had pain and incoordination in the right hand and ring finger, and that such pain and incoordination in the finger was related to the injury in service.  On the same page of the report, the examiner stated, "the diagnosis is residuals of pain limited range of motion, [status post] right ring finger laceration, scar.  The subjective factors are pain.  The objective factors are limited range of motion and scar from injury."    

Given this inherent contradiction in the 2010 examination report, as to whether the Veteran does or does not have limitation of motion in the right ring finger due to the in-service laceration, a remand to clarify the matter is required.  While on remand, the medical evidence regarding whether the avulsion fracture of the radial collateral ligament healed without residual disability should be investigated.  As the Veteran claims his grip is affected, further information as to his grip should be obtained as well.



Anxiety

During the hearing on appeal, the Veteran testified that he has been receiving private medical care for his anxiety disorder.  These records have not been obtained for review by adjudicators and are relevant to the claim for an increased disability rating.  Therefore they should be obtained prior to further review of this claim.  The Veteran also indicated that he feels his anxiety is worsening.  Thus, after the medical treatment records have been obtained, he should be provided with another VA examination for this disorder.

Scars

Also during the hearing, the Veteran testified at length as to his belief that his various scars should be rated together under one of several rating provisions which allow scars to be evaluated based upon the total areas affected as measured in square inches.  

Currently the scars are rated separately, based upon the individual characteristics of each scar.  The VA has a duty to assign the rating which gives the Veteran the greatest benefit.  38 C.F.R. §§ 4.1, 4.7.  

We observe that the schedule of ratings pertaining to disabilities of the skin was amended during the pendency of this appeal.  The newer criteria went into effect in October 2008.  The RO has recognized this and has provided the Veteran with both sets of applicable rating criteria in the February 2011 Supplemental Statement of the Case.  However, careful review of the governing regulation reflects that the 2008 amendments were intended to apply to all applications for benefits received by VA on or after October 23, 2008.  A Veteran, such as the appellant, whom VA rated before such date under 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 may request review under the newer criteria.  If no such review is requested, however, the 2008 revisions are not applicable to the case.  The Veteran has not requested such review, therefore the older criteria apply.  


Skin tags and moles

The Veteran testified during the hearing that his main concern with the skin tags is that they may become cancerous.  Review of the record fortunately reveals no indication of any current skin cancer.  He also testified that he believes some of his skin tags and moles should be rated under the provisions for disfigurement, as these tags and moles are located in visible places, such as his face and neck; whereas others are not visible and would not be considered disfiguring.  

As noted above, the older rating criteria apply to this claim, which was filed in 2006.  The Veteran has not requested review under the newer criteria.  It is unclear whether the RO has applied the newer rating criteria to its evaluation of this disability.  Therefore for procedural correctness and clarity, this disability should be re-rated upon remand.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA examination to identify all currently-shown scars and any non-scar impairment to the right ring finger (if any), and to correlate such impairment with the in-service laceration injury.  The claims folder must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  

The examiner is specifically requested to identify whether the Veteran's radial collateral ligament is intact and functioning, and to provide exact details as to whether the Veteran's right hand grip is affected by his ring finger injury residuals and as to the Veteran's right ring finger range of motion.  The complete rationale for all opinions expressed should be fully explained.

Regarding the Veteran's scars, the nature and extent of all service-connected scars, to include right knee scars with skin irritation (if any), right ring finger scar with skin irritation (if any), laceration scar on scalp with skin irritation (if any), lower lip scar, and left knee scar with skin irritation (if any), should be noted.  Any functional impairment caused by these scars (if any) should be noted for the record.

2.  The RO should obtain the names and addresses of all medical care providers who have treated the veteran for anxiety since his discharge from service in July 2006.  After securing the necessary release, the RO should obtain these records for inclusion in the Veteran's claims file.

3.  AFTER obtaining these records, the veteran should be afforded a VA psychiatric examination to identify his current levels of functioning and impairment related to anxiety.  The claims folder, including all records received pursuant to the above request, must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The examiner is requested to provide a complete description of the Veteran's current condition, and to assign a diagnosis compatible with DSM IV, to include a Global Assessment of Functioning Score.  Any additional comments which would be helpful to adjudicators in understanding the Veteran's disability and its impact upon his daily life and functioning should be included as well. 

4.  After the development requested above has been completed, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


